DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                           SUSAN KELLEY,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-1507



                         September 30, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Charlotte County; Donald H. Mason, Judge.

Susan Kelley, pro se.


PER CURIAM.

     Affirmed.

VILLANTI, SMITH, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.